Citation Nr: 9912593	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-12 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, as secondary to service-connected internal 
derangement of the right knee, with postoperative residuals.

2.  Entitlement to an increased rating for internal 
derangement of the right knee, with postoperative residuals, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
February 1954.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran was duly notified of this decision on 
May 23, 1997.  He filed a notice of disagreement (NOD) on May 
20, 1998.  A statement of the case (SOC) was issued on July 
11, 1998.  On August 3, 1998, the veteran submitted his VA 
Form 9 substantive appeal.


FINDINGS OF FACT

1.  A December 1996 VA orthopedic clinical evaluation 
diagnosed mild degenerative joint disease of the left knee.

2.  During VA orthopedic examination in May 1997, the veteran 
reported that since his right knee arthrotomy in 1955, he had 
"favored" the right knee by putting more weight on the left 
side; the examiner concluded that while the veteran's left 
knee problems were primarily due to normal aging processes, 
the veteran's history of favoring the right knee probably 
contributed to his left knee symptoms, and his left knee 
disability was indirectly related to his right knee 
complaints.

3.  The veteran's left knee disability was aggravated by his 
service-connected internal derangement of the right knee, 
with postoperative residuals.

4.  The veteran's service-connected internal derangement of 
the right knee, with postoperative residuals, is currently 
manifested by no more than moderate recurrent subluxation or 
lateral instability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
his left knee disability was aggravated by his service-
connected internal derangement of the right knee, with 
postoperative residuals.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998).

2.  The criteria for a rating in excess of 20 percent for 
internal derangement of the right knee, with postoperative 
residuals, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection-Left Knee

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is not 
inherently implausible.  Further, after examining the record, 
the Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated during a veteran's active duty service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed subsequent to service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Further, under the provisions 
of 38 C.F.R. § 3.310(a), service connection may be 
established for a disability which is proximately due to or 
the result of a service-connected disease or injury.  This 
regulation has been interpreted by the United States Court of 
Veterans Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran's January 1952 service entrance examination shows 
that he was diagnosed with moderate genu valgum.  However, 
his spine and extremities were evaluated as clinically 
normal.  The remaining service medical records are silent as 
to a left knee disability.  The claims file does not contain 
a report of a separation examination.

In May 1955, the veteran was afforded his initial post-
service VA examination, which was silent as to a left knee 
disability.

In November 1996, the veteran presented for VA clinical 
evaluation with complaints of left knee pain for 5 months, 
and pain with prolonged standing.  X-ray examination revealed 
mild degenerative joint disease of the left knee.  The 
assessment was rule out degenerative joint disease of the 
left knee.

The veteran again presented for VA clinical evaluation in 
December 1996 with complaints of left knee pain.  He reported 
that the left knee "snapped" 3 months previously, and had 
become swollen and painful.  The assessment was internal 
derangement of the left knee.  An orthopedic evaluation was 
requested, which diagnosed mild degenerative joint disease.

In February 1997, the veteran filed his claim for entitlement 
to service connection for a left knee disability, secondary 
to his service-connected right knee disability.

Most recently, the veteran was afforded a VA orthopedic 
examination in May 1997.  The veteran reported that since his 
right knee arthrotomy in 1955, he had always "favored" the 
right knee by putting more weight on the left side.  The 
veteran stated that, the preceding winter, he had had an 
episode of locking of the right knee, which caused him to 
fall.  At that time, he heard a "snap" sound in his left 
knee.  Since then, the veteran reported pain, popping, and 
giving way of the left knee.  X-ray examination revealed 
minimal sclerosis.  The examiner concluded that, in his 
opinion, the veteran's left knee problem was indirectly 
related to his right knee complaints.  While the veteran's 
history of favoring the right knee by putting weight on the 
left knee had, over the years, probably contributed to his 
left knee symptoms, the examiner did not think that was the 
sole cause.  He concluded that the veteran's left knee 
problems were primarily due to normal aging processes.

In weighing the evidence of record, the Board finds the 
evidence to be in equipoise, a relatively equal balance of 
positive and negative findings with respect to whether a 
disabling injury to the left knee resulted from a service-
connected disability of the right knee.  

Mild degenerative joint disease of the left knee was 
diagnosed by VA in December 1996, while VA X-ray examination 
in May 1997 revealed minimal sclerosis.  Although the May 
1997 VA examiner concluded that the veteran's left knee 
problems were due primarily to aging, he also stated that the 
veteran's history of favoring the right knee by putting 
weight on the left knee had, over the years, probably 
contributed to his left knee symptoms.  The examiner also 
concluded that the veteran's left knee disability was 
indirectly related to his right knee disability.

These statements indicate, in the Board's judgment, relative 
equipoise as to the contended causal relationship.  Moreover, 
the statements of the VA physician in May 1997, coupled with 
the veteran's contentions, support a grant of secondary 
service connection on an aggravation basis.  Allen, supra.  
The evidence as a whole, particularly the conclusions of the 
examining VA physician in May 1997, is at least evenly 
balanced on the question of whether the veteran's left knee 
disability was aggravated by his service-connected internal 
derangement of the right knee, with postoperative residuals.  

Resolving reasonable doubt in the veteran's favor, service 
connection for a left knee disability, on the basis of 
aggravation by his service-connected internal derangement of 
the right knee, with postoperative residuals, is warranted, 
and, to that extent, the appeal is allowed.  38 C.F.R. 
§ 3.310(a); Allen, supra.

II.  Increased Evaluation-Right Knee

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Court has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Littke v. 
Derwinski, 1 Vet. App. 90, 91 (1990).  In this regard, the 
current condition of the veteran's right knee disability has 
been assessed by a May 1997 VA medical examination, which the 
Board finds to be adequate concerning the issue on appeal.  
Finally, there is no indication that there are other relevant 
records available which would support the veteran's claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  Disabilities of the knee 
and leg are rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5263 (1998).  The range of 
motion for these joints is provided at 38 C.F.R. § 4.70, 
Plate II (0 to 140 degrees for the knee) (1998).

The veteran filed his claim for entitlement to service 
connection for a right knee disability in May 1955.  His 
initial post-service VA examination in May 1955 diagnosed 
internal derangement of the right knee, cause undetermined.  
The veteran was hospitalized by VA from May to August of 
1955.  In May 1955, he was diagnosed with osteochondritis, 
desiccation, right knee.  Later in May 1955, an arthrotomy of 
the right knee with excision of devitalized cartilage was 
performed.

Following special VA orthopedic examination in August 1956, 
the veteran was diagnosed with:  slight instability of the 
right knee, residual of loose cartilage removal; slight 
anterior posterior motion; loss of full flexion by 15 
degrees; cicatrix, healed, 4.0 inches x 1.0 inch, tender and 
adherent; and weakness of the right knee.

By a rating decision dated in November 1956, service 
connection was granted, and a 20 percent disability 
evaluation assigned, for internal derangement of the right 
knee, with postoperative residuals.  The disability 
evaluation has remained at 20 percent ever since, and hence 
is protected from reduction due to the provisions of 
38 U.S.C.A. § 110 (West 1991) and 38 C.F.R. § 3.951 (1998).

In January 1994, the veteran presented for VA clinical 
evaluation with complaints of right knee pain and edema for 
the preceding day.  Examination showed the right knee to be 
negative for swelling, tenderness, and crepitus.  There was a 
slight weakness at the medial aspect.  X-ray examination 
revealed degenerative changes with narrowing of the medial 
aspect.  The diagnosis was post-surgical degenerative joint 
disease.

VA X-ray examination in November 1996 revealed mild 
degenerative joint disease of the right knee.

December 1996 VA clinical evaluation revealed that the 
veteran ambulated with a limp, greater on the right.  
Examination of the right knee revealed "fair" movement in 
flexion and extension.  Lateral and medial stability were 
termed "OK."  The assessment was internal derangement.  
December 1996 VA orthopedic clinical evaluation revealed 
flexion of the right knee to 125 degrees.  The knee was 
stable, and there was no laxity, joint line tenderness, or 
effusion.  McMurray test was negative.  Crepitus was present.  
X-ray examination revealed mild degenerative joint disease.  
The impression was mild degenerative joint disease, no 
catching, locking, or meniscal signs or symptoms.

In February 1997, the veteran filed his claim for entitlement 
to an increased rating for his service-connected internal 
derangement of the right knee with postoperative residuals.

May 1997 VA examination of the right knee revealed no 
swelling, deformity, subluxation, lateral instability, 
nonunion, malunion, or loose motion.  Range of motion of the 
right knee was flexion to 120 degrees.  X-ray examination 
revealed minimal sclerosis.  No diagnosis for the right knee 
was provided.

The veteran claims that his service-connected internal 
derangement of the right knee with postoperative residuals is 
more severe than is contemplated by the current 20 percent 
disability evaluation.

The veteran's service-connected right knee disability is 
currently evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (knee, other 
impairment of).  That section provides a 20 percent 
disability evaluation for "moderate" recurrent subluxation 
or lateral instability, while a 30 percent disability 
evaluation is warranted for "severe" recurrent subluxation 
or lateral instability.

With respect to the award of an increased rating under 
Diagnostic Code 5257, the Board notes the finding of crepitus 
during December 1996 VA orthopedic clinical evaluation, as 
well as the finding of minimal sclerosis during VA X-ray 
examination in May 1997.  However, VA examination has 
consistently shown no swelling, tenderness, effusion, or 
lateral instability.  This evidence appears to most closely 
approximate the current award of a 20 percent disability 
rating pursuant to Diagnostic Code 5257 for moderate 
recurrent subluxation or lateral instability.  The evidence 
simply does not substantiate severe subluxation or lateral 
instability, as contemplated for a 30 percent evaluation 
under Diagnostic Code 5257.  As noted, consistent swelling, 
tenderness, effusion, or lateral instability have not been 
reported.  Further, the evidence does not demonstrate that 
use of a brace has been medically prescribed, or the extent 
such an appliance is necessary.  

The Board notes the issuance by VA General Counsel of O.G.C. 
Prec. 23-97 (July 1, 1997).  In that precedent opinion, the 
General Counsel of VA concluded that a claimant who has both 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  This opinion further 
stated that, since the plain terms of DC 5257 and DC 5003 
suggest that those codes apply either to different 
disabilities or to different manifestations of the same 
disability, the evaluation of knee dysfunction under both 
codes would not amount to pyramiding under 38 C.F.R. § 4.14 
(1997).  Precedent opinions of the General Counsel are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 1991).

The Board further notes that under Diagnostic Code 5010-5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
(Diagnostic Code 5010 provides that traumatic arthritis will 
be rated under the criteria established by Diagnostic Code 
5003 for degenerative arthritis).  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is warranted for each major joint or 
group of joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or other 
satisfactory evidence of painful motion.

Moreover, 38 C.F.R. § 4.59 provides that "[i]t is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint."  Read 
together, Diagnostic Code 5003 and section 4.59 thus 
prescribe that a painful major joint or group of joints 
affected by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a 10 percent rating, even though there is no 
actual limitation of motion.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

In this regard, the Board notes that examination of the right 
knee by VA in December 1996 and May 1997 did not reveal 
lateral instability.  Moreover, flexion of the right knee was 
to 125 and 120 degrees, respectively, during the cited 
examinations.  This evidences noncompensable limitation of 
motion, if any, of the right knee pursuant to Diagnostic 
Codes 5260 and 5261, see also 38 C.F.R. § 4.70, Plate II.  
Additionally, while the record shows that the veteran was 
diagnosed with mild degenerative joint disease of the right 
knee in December 1996, there has been no objective evidence 
of pain during VA examinations of the right knee in December 
1996 and May 1997, which could reasonably be associated with 
degenerative joint disease.  Hence, a separate, 10 percent 
disability evaluation for degenerative arthritis of the right 
knee is not warranted under Diagnostic Code 5010-5003.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; Lichtenfels, 1 Vet. App. at 
488.  See also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  Even if a 10 percent rating was appropriate for 
painful motion of the knee due to arthritis under the cited 
legal authority, in the absence of more than slight 
instability or subluxation of the joint (10 percent under 
Code 5257), a rating in excess of 20 percent would not be 
warranted. 

The Board finds no medical evidence to show that the 
veteran's right knee disability is manifested by recurrent 
locking.  38 C.F.R. § 4.71a, Code 5258. 

Also, the veteran did not exhibit visible manifestations of 
pain during VA examination in May 1997.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); 38 C.F.R. § 4.40.  Nor was 
there any objective evidence of pain upon movement.  
38 C.F.R. § 4.45.  Rather, any complaints of pain were 
historical, rather than clinical, and were not supported by 
clinical evidence of disuse, atrophy, or other objective 
findings to show additional functional impairment of the 
right knee.  The veteran is not shown to have such disabling 
pain productive of functional impairment as to warrant 
assignment of a disability evaluation higher than 20 percent 
for his right knee disability.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204-05.

The Board has considered the provisions of 38 C.F.R. § 4.7, 
but finds that there is no question presented as to which of 
two or more evaluations would more properly classify the 
severity of the veteran's internal derangement of the right 
knee, with postoperative residuals.

The Board further finds that the evidence does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected right knee disability, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); see also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  Therefore, the Board 
finds that the criteria for submission for an assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered the doctrine of benefit-of-
the-doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).









ORDER

Service connection for a left knee disability, on the basis 
of aggravation by a service-connected internal derangement of 
the right knee, with postoperative residuals, is granted; to 
this extent, the appeal is granted.

An increased evaluation in excess of 20 percent for internal 
derangement of the right knee, with postoperative residuals, 
is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

